internal_revenue_service department of the treasury index number washington dc person to contact teléphone number refer reply to cc dom it a 5-plr-12201 date aus i legend taxpayer corp x y corp z corp a corp b corp c corp d dear this letter responds to taxpayer's request for a private_letter_ruling dated date regarding the federal_income_tax consequences of a proposed transaction under sec_1221 sec_1239 and sec_1253 of the internal_revenue_code the’code facts the taxpayer acts as a holding_company and is the common parent of an affiliated groups of corporations that files a consolidated_income_tax_return corp x is a wholly-owned subsidiary of taxpayer and is included in the consolidated_return filed by taxpayer corp x's principal business activity is to engage in the exploration of y and to produce refine manufacture process transport distribute and market y and their products and to engage in and exploit research in connection with any or all of the forgoing the common_stock of the taxpayer is owned by corp z the stock of x30 plr-12201 corp z is owned by corp a corp a and corp b collectively hold stock directly or indirectly in companies throughout the world including the taxpayer's affiliated_group the principal offices of corp a and corp b are outside the united_states neither corp a nor corp b are residents of the united_states for tax purposes corp x proposes to distribute the u s trademark to the taxpayer and then the taxpayer proposes to distribute it to corp z these distributions will constitute dividends the proposed distributions are being done for business reasons arising from the merger of corp x corp c and corp d into two newly formed u s limited_liability companies that will use the u s trademark under a license taxpayer had no reported capital_loss_carryover available to it at the time it filed this ruling_request the taxpayer has requested the following rulings the u s trademark is a capital_asset within the meaning of sec_1221 of the code sec_1239 of the code does not apply to corp x's dividend of the u s trademark to taxpayer sec_1239 of the code does not apply to taxpayer's dividend of the u s trademark to corp z sec_1253 of the code does not apply to corp x’s dividend of the u s trademark to taxpayer sec_1253 of the code does not apply to taxpayer's dividend of the u s trademark to corp z law and analysis sec_1221 defines capital_asset as property held by the taxpayer whether of not connected with the taxpayer's trade_or_business unless the property is one of the listed exceptions sec_1221 excludes the following five categories of property from the definition of capital assets inventory property of a character that is subject_to the allowance for depreciation provided in sec_167 or real_property used-in the trade_or_business certain copyrights literary musical or artistic compositions letters or memoranda or similar_property accounts_receivable acquired in the ordinary course of a trade_or_business and certain publications of the united_states government subsections and are clearly inapplicable based upon the facts as represented by the taxpayer thus the u s trademark will be a capital_asset unless it is property used in a trade_or_business of a character which is subject_to the allowance for depreciation under sec_167 as described in sec_1 v5 plr-12201 sec_167 provides that a depreciation deduction is allowed for a reasonable allowance for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business sec_1_167_a_-1 of the income_tax regulations provides in part fora reasonable allowance for depreciation over the estimated_useful_life of property used in a trade_or_business sec_1_167_a_-1 provides that the estimated_useful_life is the period over which the asset may reasonably be expected to be useful to the taxpayer in its trade_or_business this period is determined by reference to the taxpayer's experience with similar_property taking into account presént conditions and probable future developments sec_1_167_a_-3 provides that an intangible asset is amortizable only if its useful_life can be measured with reasonable accuracy sec_197 provides that any amortizable sec_197 intangible is treated as property which is of a character subject_to the allowance for depreciation provided in sec_167 sec_197 provides that the term sec_197 intangible includes any franchise trademark or trade_name sec_197 defines the term amortizable sec_197 intangible as meaning any sec_197 intangible acquired by the taxpayer after date the day of enactment of sec_197 and held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 provides in part that the term amortizable sec_197 intangible does not include any sec_197 intangible for which depreciation or amortization would not have been allowable but for sec_197 and which is acquired after date if the intangible was held or used at any time on or after date and on or before date by the taxpayer or a related_person sec_197 f c i defines the term related_person for purposes of sec_197 as meaning a person hereinafter in sec_197 referred to as the related_person is related to any person if the related_party bears a relationship to such person specified in sec_267 for this purpose in applying sec_267 percent is substituted for percent a trademark is an intangible asset under sec_167 an intangible asset is amortizable only if its useful_life can be determined with reasonable accuracy trademarks do not have an ascertainable_useful_life see 280_us_384 280_us_387 therefore trademarks are not of a character subject_to the allowance for depreciation under sec_167 further the u s trademark is not an amortizable sec_197 intangible because of the anti-churning provisions of sec_197 f taxpayer corp x and corp z are related_persons under sec_197 because the u s trademark was not amortizable under the code prior to the enactment of sec_197 and was held for use ogl plr-122011-98 by corp x on or after date and on or before date the u s trademark is not an amortizable sec_197 intangible pursuant to sec_197 therefore the u s trademark in the hands of either the taxpayer or corp z is not of a character subject_to an allowance for depreciation under sec_167 therefore even though corp x uses the trademark in its trade_or_business the trademark is not of a character subject_to the allowance for depreciation under sec_167 therefore the trademark is not described in sec_4221 the tax_court has also held that the sale of a trademark would be the sale of a capital_asset see rainer brewing co v commissioner 7_tc_162 6_tc_856 the u s trademark is not described in any of the categories of property that are not capital assets thus we conclude that the trademark is a capital_asset under sec_1221 sec_1239 provides that in the case of a sale_or_exchange of property directly or indirectly between related_persons any gain recognized to the transferor shall be treated as ordinary_income if such property is in the hands of the transferee of a character which is subject_to the allowance for depreciation provided in sec_167 sec_1239 defines the term related_persons as meaning a person and all entities which are controlled entities with respect to such person sec_1239 and c define the term controlled_entity as meaning with respect to any person a corporation more than of the value of the outstanding_stock of which is owned directly or indirectly by or for such person and any entity which is a related_person to such person under sec_267 or sec_267 identifies such an entity as including two corporations which are members of the same controlled_group for the reasons discussed above the u s trademark is not depreciable or amortizable by the taxpayer or corp x under sec_167 or sec_197 corp x taxpayer and corp z are members of the same controlled_entity as defined in sec_1239 and consequently are related_persons under sec_1239 while the u s trademark is being distributed between related_persons the u s trademark in the hands of taxpayer or corp z is not of a character subject_to an allowance for depreciation under sec_167 therefore any gain recognized to the transferor is not treated as ordinary gain under sec_1239 - sec_1253 provides that a the term significant_power_right_or_continuing_interest includes but is not limited to the following rights with respect to the interest transferred of plr-122011-98 a a right to disapprove any assignment of such interest or any part thereof b a right to terminate at will c a right to prescribe the standards of quality of products used or sold or of services furnished and of the equipment and facilities used to promote such products or services d a right to require that the transferee sell or advertise only products or services of the transferor e a right to require that the transferee purchase substantially_all of his supplies and equipment from the transferor f a right to payments contingent on the productivity use or disposition of the subject matter of the interest transferred if such payments constitute a substantial element under the transfer agreement taxpayer has represented that neither the taxpayer nor corp x will retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the u s trademark sec_1253 provides in part that the transfer of a trademark or trade_name shall not be treated as a sale_or_exchange of a capital_asset if the transferor retains any significant_power_right_or_continuing_interest with respect to the subject matter of the trademark or trade_name sec_1253 provides that the term significant_power_right_or_continuing_interest includes but is not limited to certain rights with respect to the interest transferred taken together these provisions indicate that the relevant inquiry is whether a taxpayer is retaining a significant_power_right_or_continuing_interest with respect to the subject matter of the trademarks or with respect to the interests transferred see 100_tc_439 in the instant case taxpayer has represented that both taxpayer and corp-x will transfer all of their powers rights and interests with respect to the use of the u s trademark to corp z further taxpayer represents that neither corp x nor taxpayer will retain any control_over corp z therefore based on the facts represented we conclude that corp x’s and taxpayer's distribution of the trademark including alll right title and interest in the trademark will not result in the retention of a significant_power_right_or_continuing_interest within the meaning of sec_1253 this private_letter_ruling is restricted to the specific rulings requested and expresses no opinion with respect to any other issue or code section not specifically addressed herein taxpayer has not requested nor do we express any opinion not plr-122011-98 specifically addressed herein with respect to potential issues regarding or arising our of the distribution licencing or other transfers of trademarks trade names or other intangibles including without limitation any issues arising under sec_311 or sec_367 of the code or any transfer_pricing issues under sec_482 of the code taxpayer should attach a copy of this letter to its federal_income_tax return for the year in which the transfer of u s trademark occurs this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting b pre h david l crawford chief branch cox le 23s
